DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112 Rejections Withdrawn
The rejection of claim 20 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  

Allowability Withdrawn
Upon reconsideration, the allowability of claims 1-16, 21, 24 and 30 is withdrawn.  New art rejections are presented below. 
Note that there is nothing unusual about an examiner changing his viewpoint as the prosecution of a case progresses, and so long as the rules of the Patent Office are duly complied with, an applicant has no legal complaint because of such a change of view.  In re Ellis, 31 USPQ 380; In re Becker, 40 USPQ 624.  

Claim Rejections - 35 USC § 103, NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1-16, 20, 21, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,328,060 B2, prior art of record.  
Inventor teaches a method of activating immune cells and/or an immune system response comprising administering to a subject an effective amount of a compound of Formula (I) or a prodrug, derivative, and/or salt thereof (claim 1).  Dependent claim 2 teaches a prodrug of Formula (II).  Dependent claims 3-5 all teach some influence administration of the compound has on the immune system.  Dependent claim 6 teaches that administration of the compound provides cytotoxic endoplasmic reticulum stress in cancer and/or tumor cells.  Dependent claims 7-9 all teach some influence administration of the compound has on the immune system.  Dependent claim 10 teaches that the method induces cell death by an endoplasmic reticulum stress dependent mechanism.  Dependent claim 11 teaches that the method induces death in cancer cells, tumor cells and/or in cells exhibiting increased endoplasmic reticulum stress.  Dependent claims 12-15 all teach some influence administration of the compound has on the immune system.  Dependent claim 16 teaches the administration of a second therapeutic.  Dependent claim 20 teaches properties or identities of the cancer cells.  Dependent claim 21 teaches that the subject has cancer and/or a tumor.  Dependent clam 24 teaches a kit.  Independent claim 30 teaches a method of activating an immune cell comprising contacting an immune cell with a compound of Formula (I) or a prodrug, derivative, and/or salt thereof. 

US 9,328,060 B2 teaches a compound of formula (I) its derivatives and salts (abstract; column 2, line 54; column 15, claim 1).  This prior art compound of formula (I) 
US 9,328,060 B2 explicitly teaches that the compound of formula (I) selectively causes tumor cell apoptosis by inducing endoplasmic reticulum stress (column 7, line 23).  This property makes the compound useful in the treatment of cancer, in particular non-melanoma skin cancer (e.g. basal cell and squamous cell skin cancer), colon cancer, rectal cancer and colorectal cancer (abstract; column 1, line 21; column 3, line 5; column 3, line 15; column 10, line 22).  Kits comprising a pharmaceutical composition of the compound are also explicitly taught (column 3, line 43; column 11, line 66).  A second therapeutic may also be administered (column 10, line 62).  The subjects suitable to be treated include all mammals for whom prevention and/or treatment is desired (column 11, line 29ff).  

With respect to non-melanoma skin cancer, colon cancer, rectal cancer and colorectal cancer, the instant method is the method of the prior art.  The compound is identical, as is the reason for administration: cancer treatment.  The patient population is the same (i.e. there appear to be no restrictions on the population in either case).  The only essential difference is that the instant claims are drawn to the compound’s effects on the immune system upon administration.  However, such effects must be intrinsic to the prior art method.  This is so because a compound and its properties are In re Papesch, 315, F.2d 381, 137 USPQ 43 (CCPA 1963).  (Note also the MPEP at 2112.)  
	Claim 2 is included in this rejection because the prodrug of Formula (II) is encompassed by the derivative teaching of the cited prior art.  

Double Patenting, NEW
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15, 20, 21 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8 and 9 of U.S. Patent No. 10,960,013 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  

Patented claim 1 teaches a method of treating melanoma comprising administering to a subject in need thereof an effective amount of a compound of diagramed formula (I) or diagramed formula (II), or their salts or combinations.  These compounds are the instant compounds of diagramed Formula (I) of claim 1 and diagramed Formula (II) of claim 2, respectively.  Patented claim 4 teaches that the 

Instant claim 1 teaches a method of activating immune cells and/or an immune system response comprising administering to a subject an effective amount of a compound of Formula (I) or a prodrug, derivative, and/or salt thereof.  Instant dependent claim 2 teaches a prodrug of Formula (II).  Instant dependent claims 3-5 all teach some influence administration of the compound has on the immune system.  Instant dependent claim 6 teaches that administration of the compound provides cytotoxic endoplasmic reticulum stress in cancer and/or tumor cells.  Instant dependent claims 7-9 all teach some influence administration of the compound has on the immune system.  Instant dependent claim 10 teaches that the method induces cell death by an endoplasmic reticulum stress dependent mechanism.  Instant dependent claim 11 teaches that the method induces death in cancer cells, tumor cells and/or in cells exhibiting increased endoplasmic reticulum stress.  Instant dependent claims 12-15 all teach some influence administration of the compound has on the immune system.  Instant dependent claim 20 teaches properties or identities of the cancer cells.  Instant dependent claim 21 teaches that the subject has cancer and/or a tumor.  Instant independent claim 30 teaches a method of activating an immune cell comprising 

With respect to the treatment of melanoma, the instant method is the patented method.  The compounds are identical, as is the reason for administration: cancer (in this case melanoma) treatment.  The only essential difference is that the instant claims are drawn to the compounds’ effects on the immune system upon administration.  However, such effects must be intrinsic to the prior art method.  This is so because a compound and its properties are inseparable.  In re Papesch, 315, F.2d 381, 137 USPQ 43 (CCPA 1963).  (Note also the MPEP at 2112.)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/6/2022